In this suit in trespass the jury awarded the widow as administratrix of the estate of her deceased husband the sum of $1,200 under the survival Act of July 2, 1937, P. L. 2755, and $3,000 under the wrongful death Acts of April 15, 1851, P. L. 669, and April 26, 1855, P. L. 309. Plaintiff filed a motion for a new trial on the ground that the verdicts were inadequate. The court below overruled *Page 160 
the motion saying: ". . . while the testimony would have supported larger verdicts in both instances, they are not so inadequate as to shock the conscience of the court. In fact, in both instances they are for substantial amounts. The jury apparently determined that the proven earnings of the deceased, which covered only the period since this Nation became the arsenal of democracy, were in excess of what he would normally have earned . . . and that at the age of sixty-three he could not normally be expected to be gainfully employed more than about two years longer." Judgments were entered upon the verdicts and these appeals then taken. We find no error in the action of the learned court.
Judgments affirmed.